Citation Nr: 1009506	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes due 
to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
March 1987 and from January 1989 to September 1994.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the issue to the RO in October 2008 for 
additional development.  That development has been completed 
and the case returned to the RO for appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities of total 
abdominal hysterectomy with right oophorectomy, with residual 
urinary frequency (also claimed as residuals of vaginal 
hysterectomy), status post cholecystectomy and sigmoid 
colectomy, with irritable bowel syndrome and diverticulitis 
(also claimed as residuals of gall bladder removal, serious 
intestinal problems, and recurrent diverticulosis with 
diverticular narrowing of sigmoid colon), and depressive 
disorder not otherwise specified associated with status post 
cholecystectomy and sigmoid colectomy, with irritable bowel 
syndrome and diverticulitis (also claimed as residuals of 
gall bladder removal, serious intestinal problems, and 
recurrent diverticulosis with diverticular narrowing of 
sigmoid colon) preclude her from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes due 
to individual unemployability have been met.  38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2009).   




REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  In this case, 
while the Veteran's four service-connected disabilities have 
a combined rating of less than 100 percent, the Veteran 
contends that because she is unable to maintain substantially 
gainful employment due to her service-connected disabilities, 
she should be granted a total rating for compensation 
purposes due to individual unemployability (TDIU).  

The first step is to determine whether the Veteran is 
eligible for TDIU.  The eligibility requirements for TDIU 
depend upon the number and assigned ratings of service-
connected disabilities.  To be eligible when, as here, the 
Veteran has two or more service-connected disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran in this appeal is currently service connected 
for:  total abdominal hysterectomy with right oophorectomy, 
with residual urinary frequency (also claimed as residuals of 
vaginal hysterectomy) (40 percent); status post 
cholecystectomy and sigmoid colectomy, with irritable bowel 
syndrome and diverticulitis (also claimed as residuals of 
gall bladder removal, serious intestinal problems, and 
recurrent diverticulosis with diverticular narrowing of 
sigmoid colon) (40 percent);  depressive disorder not 
otherwise specified associated with status post 
cholecystectomy and sigmoid colectomy, with irritable bowel 
syndrome and diverticulitis (also claimed as residuals of 
gall bladder removal, serious intestinal problems, and 
recurrent diverticulosis with diverticular narrowing of 
sigmoid colon) (30 percent); and tinea pedis (10 percent).  
Her current combined total evaluation is 80 percent.  Since 
the Veteran's combined disability total exceeds 70 percent 
and she has at least one service-connected disability rated 
at 40 percent, she is eligible for TDIU.  Indeed, the Veteran 
met the eligibility standards as early as May 13, 2005, 
because as of that day, her combined evaluation for 
compensation was 70 percent, and the evaluation for the two 
disabilities arising from the same cholecystectomy-that is, 
the cholecystectomy disability rated at 30 percent and the 
depression NOS disability associated with the cholecystectomy 
disability (rated at 30 percent)-was ratable at 50 percent.  
38 C.F.R. §§ 4.16(a)(2), 4.25.  

The next step is to determine whether the Veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  In evaluating a Veteran's employability, consideration 
may be given to her level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to her age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
38 C.F.R. §4.16(a).  

This Veteran completed two years of education past high 
school.  She worked full time as a teacher's assistant from 
October 1997 until August 2001, and as a telemarketer from 
March 2000 to September 2002.  She had a 25-hour per week job 
as a filing clerk in a vocational rehabilitation work study 
program from January 2005 until April 2005.  She has not 
worked since then.  February 2006 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  

The record shows that the Veteran experiences no interference 
with work from her tinea pedis disability.  October 2005 C&P 
Digestive Complaints Examination (despite cracking and 
occasional blistering between her toes and callus formation, 
Veteran is not limited in any of her activities of daily 
living or employment activities by her tinea pedis).  And she 
is only mildly impaired industrially from her depression NOS.  
November 2005 C&P Mental Disorders Examination (Veteran is 
mildly impaired industrially from depression NOS). 

But the Board finds that the Veteran's service-connected 
hysterectomy disability and gastrointestinal disability 
prevent her from being capable of performing the physical and 
mental acts required by employment.  As an initial matter, 
the Board points out that since the Veteran was denied 
service connection for fecal incontinence and urinary 
incontinence in the November 2009 rating decision, those 
symptoms are not relevant to this analysis.  

Part of the Veteran's service-connected hysterectomy 
disability is her urinary frequency.  She reported to the 
examiner for the April 2008 C&P General Medical Examination 
that she experiences a daytime voiding interval of 1 to 2 
hours.  April 2008 C&P General Medical Examination.  Thus, 
during an eight-hour shift, the Veteran would typically need 
to urinate 4 to 8 times.  Even if that took her away from her 
desk for only 12 to 15 minutes each time, she would be losing 
between 48 minutes to 2 hours of work time daily due to trips 
to and from the bathroom.  

In addition, her nocturia causes her to awaken 3 times per 
night, interfering with her ability to get sufficient restful 
sleep.  April 2008 C&P General Medical Examination.  

The record also shows that the Veteran has missed substantial 
days from work due to the irritable bowel syndrome (IBS) and 
diverticulitis portions of her service-connected status post 
cholecystectomy disability.  May 2005 Note from 
Gastroenterologist (Veteran has a medical condition which 
prevents her from doing work program opportunities and from 
attending classes); May 2005 Orlando Gastroenterology Consult 
Note (IBS with severe constipation; pain episodes getting 
more severe and frequent); June 2003 Notice of Disagreement 
(took off from work 30 days in March 2002 due to constipation 
and pain; took off from work 2 days in August 2002 due to 
constipation; between January and June 2003, had 15 medical 
appointments for gastric condition);  February 2003 C&P 
Intestines Examination (3 to 4 times per month, she has lower 
abdominal pain with radiation to her back on the left side 
due to irritable bowel syndrome; occasionally, she has severe 
abdominal pain associated with fever that is treated with 
p.o. antibiotics due to acute diverticulitis).  Indeed, the 
Veteran lost a job because of the number of days missed due 
to her gastrointestinal conditions.  June 2003 Notice of 
Disagreement (in September 2002 lost job due to number of 
days missed because of constipation).

And while there is some evidence that the conditions had 
improved somewhat after a new medication was prescribed in 
July 2005, the Veteran has since had continued lower as well 
as upper abdominal cramping pain and increased tendency to 
diverticular development.  October 2005 C&P Gastric Disorders 
Examination (since new medication of July 2005, abdominal 
pain and cramping have lessened; continued lower as well as 
upper abdominal cramping pain and frequent urination related 
to adhesions from hysterectomy; increased tendency to 
diverticular development).  The C&P gastroenterologist 
described the Veteran's improved pattern as considerable 
constipation for 2 days followed by a stool with diarrhea the 
next day with complaints of being awakened by abdominal pain 
2-3 nights per week.  Id.  At the most recent C&P 
examination, she reported frequent episodes (once per month) 
of abdominal pain, lasting for about a week.  April 2008 C&P 
General Medical Examination.  The Board finds that in 
addition to the daily workplace trips to the bathroom for 
urinary frequency, the Veteran would also need to be away 
from her desk to use the bathroom due to diarrhea symptoms.  
And in light of the pattern of work time lost the past, the 
Veteran would likely miss at least one day of work each month 
due to abdominal pain.  

Given the severity of her gastroenterological disabilities, 
the Board finds that Veteran is not capable of performing the 
physical and mental acts required by employment.  

The Board is aware that in the April 2008 C&P General Medical 
Examination Report, the VA doctor determined that the Veteran 
was able to perform low intensity office work or the kind of 
work that is not associated with heavy physical activities.  
As a medical professional, that examiner is competent to 
provide a medical opinion as to the Veteran's ability to 
work.  38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions).  But it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  Since the April 2008 examiner provided 
no rationale whatsoever to support that opinion, the Board 
assigns it little weight.  

The Board is precluded from rendering its own medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  But where, as here, the medical treatment records 
and lay evidence establishes the degree to which the Veteran 
would be unable to work because of the time that she would be 
away from her desk due to service-connected disabilities, no 
medical expertise is necessary to be able to determine that 
the Veteran could not engage in substantial employment.  The 
Board concludes that a total rating for compensation purposes 
due to individual unemployability is warranted.    

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

A total rating based on individual unemployability due to the 
Veteran's service-connected disabilities is granted, subject 
to the criteria governing payment of monetary benefits.    



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


